         Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 1 of 32




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

    Blaine Franklin Shaw, Samuel James Shaw,
    and Joshua Bosire, individually and on behalf
    of a class,
                                                        6:19-cv-01343-EFM-GEB
                      Plaintiffs,
                                                        FIRST AMENDED COMPLAINT-
    v.                                                  CLASS ACTION

    Herman Jones in his official capacity as the DEMAND FOR JURY TRIAL
    Superintendent of the Kansas Highway Patrol,
    Master Trooper Doug Schulte in his
    individual capacity, and Technical Trooper
    Brandon McMillan in his individual capacity,

                        Defendants.


          Plaintiffs Blaine Shaw, Samuel Shaw, and Joshua Bosire, on behalf of themselves and

others similarly situated allege as follows:

                                         INTRODUCTION

          1.     This case is a class action for declaratory and injunctive relief challenging the

Kansas Highway Patrol (“KHP”)’s practice of targeting motorists traveling on I-70 for unlawful

prolonged detentions based on their out-of-state license plates and/or travel plans to Colorado.

Many of these out-of-state motorists and their passengers are people of color.

          2.     KHP has designated I-70 as a “drug corridor”/“known trafficking corridor” and

trained its officers to scrutinize motorists traveling to and from Colorado due to that state’s

legalization of medicinal and recreational marijuana.1




1
 Sarah Washburn, Advanced Interdiction Case Outline (Kan. Highway Patrol, 2019), pp. 4-5, Ex.1
hereto.
                                                    1
          Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 2 of 32




          3.     KHP has acknowledged that their troopers treat out-of-state motorists and

Colorado-based travel plans as indicia of criminal activity.2 Former Lt. Col. Randy Moon

explained that troopers could reasonably expect that travelers “are going to come across the

country to go to [Colorado] to purchase marijuana, and then leave [Colorado] and go back to where

they came from . . . .”3

          4.     KHP stop statistics4 and civil forfeiture actions5 reveal drivers with out-of-state

plates are disproportionately policed by KHP.

          5.     In addition to targeting drivers from out-of-state, KHP maintains a practice of

scrutinizing drivers and passengers with travel plans to or from Colorado and other states the

agency has designated as “drug source” areas.

          6.     In particular, and in direct violation of the prohibition established by the United

States Tenth Circuit Court of Appeals,6 KHP maintains a practice of illegally detaining drivers for




2
    Id.
3
  Katie Moore, KHP says out-of-state license plates not a factor in stops; agency can’t provide
records     substantiating   claim,   TOPEKA CAPITOL JOURNAL,               Mar.    4,    2017,
https://www.cjonline.com/news/crime-courts/2017-03-04/khp-says-out-state-license-plates-not-
factor-stops-agency-can-t-provide.
4
  William Joy, Law enforcement tool or highway robbery? Civil asset forfeiture law is centuries
old, KMBC 9, May 16, 2018, https://www.kmbc.com/article/civil-asset-forfeiture-in-kansas-law-
enforcement-tool-or-highway-robbery/20268079 (“Records obtained by KMBC 9 News showed
in the past three years, 90 percent of the Kansas Highway Patrol’s significant seizures have been
vehicles with out-of-state plates. . . . In 2017, vehicles with Kansas license plants accounted for
just 7 percent of stops by the Highway Patrol. Neighboring Missouri tied Colorado for the top of
the out-of-state list—along with vehicles licensed out of California.”)
5
  Kan. Bureau of Investigation, Kansas Asset Forfeiture Reporting, KANSAS ASSET SEIZURE AND
FORFEITURE REPOSITORY, available at https://kasfr.kbi.ks.gov/res/p/download/(last downloaded
Jan. 23, 2020) (capturing civil forfeiture data and revealing that 27 of 28—or 96%—of KHP
forfeiture actions on I-70 from 2018 to 2019 targeted out-of-state drivers.
6
    Vasquez v. Lewis, 834 F.3d 1132, 1138-39 (10th Cir. 2016).
                                                  2
                                                                                        WA 14119616.5
      Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 3 of 32




questioning beyond the purpose of the stop to inquire about their travel plans, absent reasonable

suspicion of criminal activity.

       7.      KHP also maintains and continues a practice of unlawfully detaining drivers for

canine drug searches based only on the drivers’ out-of-state plates and/or Colorado-based travel

plans (referred to herein as “innocent-travel indicia”) and, absent any other facts that would support

reasonable suspicion, are solely relying on factors consistent with innocent travel (in combination,

referred to herein as “factors consistent with innocent travel”).

       8.      Kansas state courts regularly suppress evidence seized by KHP troopers where, in

their decision to detain the driver for a canine drug search, the KHP improperly relied on the

driver’s travel plans to or from states that have legalized cannabis.7

       9.      Similarly, in civil forfeiture actions, KHP troopers have pervasively identified the

driver’s travel origin or destination as the primary reason for detaining drivers for a canine drug

search.8

       10.     Joshua Bosire, Blaine Shaw, and Samuel Shaw (collectively referred to herein as

“Named Plaintiffs”) were all in cars with out-of-state plates on I-70 to or from Colorado when they

were stopped by KHP and detained while awaiting a canine unit absent reasonable suspicion.


7
 See e.g., State v. Gonzalez, No. 119,212, 2019 WL 6334041, at **2-3, 6 (Kan. Ct. App. Nov. 27,
2019); State v. Arrizabalaga, 57 Kan. App. 2d 79, 96, 447 P.3d 391, 403 (2019); Motion to Quash
Stop, Detention, and Arrest and Suppress Evidence at p.3, State of Kansas v. Joshua C. Jones, No.
2018-CR-000674 (Dist. Ct. Shawnee County Feb. 24, 2019) (Ex. 2 hereto); Minutes of hearing,
Jones, No. 2018-CR-000674 (Dist. Ct. Shawnee County Mar. 22, 2019) (“Court grants
Defendant’s Motion to Suppress Evidence”) (Ex. 3 hereto); see also Motion to Suppress Evidence
at pp. 4-6, State of Kansas v. Marquis Burton, 2018-CR-003217 (Dist. Ct. Shawnee County May
2, 2019) (Ex. 4 hereto) (case dismissed by state after filing, see Ex. 5 hereto).
8
 See e.g., Notice of Pending Forfeiture at Ex. A thereto, Affidavit of Lt. John Rule at ¶ 1.c., State
of Kansas, ex. rel. Kansas Highway Patrol v. $27,000 in US Currency, M/L 3 Marijuana
Cigarettes, No. 2019-cv-000014 (Dist. Ct. Wabaunsee County Feb. 19, 2019) (Ex. 6 hereto);
Notice of Pending Forfeiture at Ex. A thereto, Affidavit of Trooper Bryan Clark at ¶ 1.c., State of
Kansas ex. Rel. Kansas Highway Patrol v. $16,000 in U.S. Currency, M/L, 2019-cv-000032 (Dist.
Ct. Wabaunsee County Aug. 6, 2019) (Ex. 7 hereto).
                                                  3
                                                                                          WA 14119616.5
        Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 4 of 32




        11.    As regular innocent travelers on I-70 who travel through Kansas to visit Colorado,

Named Plaintiffs fear that absent an injunction, they will be subject to future unlawful detentions

on account of their travel plans to a “drug source state.”

        12.    Through proper training, education and discipline, Defendant Herman Jones, as

Superintendent of the KHP, has ultimate statutory authority to oversee and direct the conduct of

KHP troopers and specifically to prevent future unlawful detentions of Named Plaintiffs and

similarly situated individuals.

        13.    Defendant Master Trooper Doug Schulte violated Named Plaintiffs’ constitutional

rights, by detaining them for a canine search absent reasonable suspicion of criminal activity.

        14.    Defendant Trooper Brandon McMillan violated Plaintiff Joshua Bosire’s

constitutional rights by detaining him for a canine search absent reasonable suspicion of criminal

activity.

        15.    Named Plaintiffs bring this action against Defendant Jones, in his official capacity,

and against the individually named troopers under 42 U.S.C. § 1983 for violations of the Fourth

and Fourteenth Amendments to and the Privileges and Immunities Clause in Article IV of the

United States Constitution.

                                   JURISDICTION AND VENUE
        16.    This civil rights action arises under 42 U.S.C. § 1983 and seeks vindication of

Named Plaintiffs’ rights under the Fourth and Fourteenth Amendments to and the Privileges and

Immunities Clause in Article IV of the United States Constitution.

        17.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331.

        18.    This Court is authorized to grant declaratory and injunctive relief pursuant to 28

U.S.C. §2201 and 2202.

                                                  4
                                                                                        WA 14119616.5
        Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 5 of 32




         19.    Venue is properly set within the United States District Court for the District of

Kansas pursuant to 28 U.S.C. § 1391.

                                            PARTIES

         20.    Plaintiff Joshua Bosire (“Bosire”) is a Black man in his mid-30s who resides in

Wichita, Kansas, where he works as an engineer in the aviation industry and is pursuing a Master’s

Degree in engineering management at Wichita State University. Mr. Bosire travels on I-70 twice

a month to visit his 4-year old daughter who resides in Littleton, Colorado.

         21.    Elontah Blaine Shaw (“B. Shaw”) is a Native American man in his mid-30s who

resides in Oklahoma City, Oklahoma. He is a member of the Osage Nation and wears a scalplock.

Mr. B. Shaw is employed as an Uber driver. He travels on I-70 through Kansas several times per

year to visit family and friends in Colorado.

         22.    Samuel Shaw (“S. Shaw”) is a Native American man who resides in Oklahoma

City, Oklahoma. He regularly travels on I-70 through Kansas to Colorado to visit family as both a

passenger and a driver.

         23.    Herman Jones is the Superintendent for the Kansas Highway Patrol and has been

since April 2019 (“Defendant Jones”). Defendant Jones has authority to issue orders to members

of the highway patrol specifying duty assignments and limitations upon the duties of the members

and is empowered to make all necessary rules and regulations for the conduct of the members of

the state highway patrol.9

         24.    Master Trooper Doug Schulte is a Kansas Highway Patrol officer assigned to Troop

D and is based in Ellis County, Kansas (“Defendant Schulte”). He participated in the unlawful

detentions of Messrs. Bosire, B. Shaw, and S. Shaw. At all times relevant to this Complaint,



9
    K.S.A. § 74-2107.
                                                5
                                                                                      WA 14119616.5
         Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 6 of 32




Defendant Schulte has been employed by KHP and acting under the color of state law. Named

Plaintiffs sue Defendant Schulte in his individual capacity.

          25.    Trooper Brandon McMillan is a Kansas Highway Patrol officer assigned to Troop

D and is based in Ellis County, Kansas (“Defendant McMillan”).10 He unlawfully detained Mr.

Bosire on February 9, 2019. At all times relevant to this Complaint, Defendant McMillan has been

employed by KHP and acting under the color of state law. Mr. Bosire sues Defendant McMillan

in his individual capacity.

                                         FACTUAL ALLEGATIONS

      The KHP’s General Practice of Targeting Out-of-State Drivers and Colorado-Travelers

          26.    Colorado legalized cultivation, sale, and possession of medicinal marijuana in 2010

and recreational marijuana in 2014.11

          27.    Kansas law enforcement quickly characterized Colorado’s marijuana legalization

efforts as a threat to Kansas’s public health and safety.12

          28.    In 2016, Kansas Attorney General Derek Schmidt issued a survey to law

enforcement agencies in an attempt to capture the impact Colorado-sourced cannabis was having

on Kansas.13




10
     Collectively, Defendants Jones, Schulte, and McMillan are referred to herein as “Defendants”.
11
     Colo. Const. Art. XVIII, Sec. 16.
12
  Oliver Morrison, Colorado pot isn’t affecting Kansas like you think, THE WICHITA EAGLE, Oct.
12, 2016 (quoting Attorney General Derek Schmidt, “Here you have our sister state—we love
them, we get along great with them most of the time. But doggone it, they have done something
that federal law says they may not do, and it’s Kansans who are paying a price for that.”)
13
  “Legalization” of Marijuana in Colorado: The Impact on Kansas, Kansas Attorney General,
Oct. 18, 2016 available at https://ag.ks.gov/docs/default-source/documents/colorado-marijuana-
report.pdf?sfvrsn=9cadd81a_12.
                                                  6
                                                                                        WA 14119616.5
           Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 7 of 32




           29.   KHP replied to the Attorney General’s survey and reported a significant increase

in their seizures of marijuana originating from Colorado—suspecting that 69% of all marijuana

seized in 2015 came from Colorado.14

           30.   As a result of Colorado’s decision to legalize marijuana, KHP increased scrutiny of

drivers traveling to and from Colorado.15

           31.   Defense attorneys reported an uptick in clients with Colorado travel plans being

targeted by KHP troopers for stops, prolonged questioning, and detentions.16 This trend was noted

as particularly true for out-of-state drivers.

           32.   Attorney Christopher Joseph succinctly explained KHP’s practice of targeting out-

of-state drivers going to or leaving Colorado, noting “It’s not lawful, but they do it. They know

they do it. They’re trained to do it . . . .”17

           33.   KHP     stop    and    forfeiture   data   demonstrates   out-of-state   drivers   are

disproportionately stopped by KHP troopers and subjected to civil asset forfeiture proceedings at

higher rates.




14
     Id.
15
  Bruce Kennedy, Colorado’s legal cannabis not welcomed in neighboring states, CBS NEWS,
Jan. 17, 2014, https://www.cbsnews.com/news/colorados-legal-cannabis-not-welcomed-in-
neighboring-states/.
16
  Id. (quoting defense attorney Brian Lenninger, “The Kansas Highway Patrol and police agencies
out near the border are really looking hard for people who are bringing marijuana into the state
from Colorado . . .”); Joy, n.4 supra (quoting defense attorney Christopher Joseph “‘It works. It
makes sense,’ Joseph said about stopping out-of-state vehicles. ‘To say that they don’t do that
seems silly because of course they do.’””); Tony Rizzo, Some note an uptick in marijuana busts
near the Colorado border, THE KANSAS CITY STAR, Feb. 12, 2014,
https://www.kansascity.com/news/local/article338976.html (quoting Sean McAllister, a Denver
criminal defense attorney and spokesman for the Colorado chapter of the National Organization to
Reform Marijuana Laws, “I’ve had several clients pulled over by police in Kansas, Missouri and
Nebraska,” McAllister said. “I think there’s been a lot of profiling of Colorado plates.”)
17
     Moore, n.3 supra.
                                                     7
                                                                                           WA 14119616.5
           Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 8 of 32




           34.   Drivers with out-of-state plates made up 93% of KHP stops in 2017.18

           35.   Further, out-of-state motorists driving through Kansas on I-70 constituted 96% of

all reported KHP civil forfeitures from 2018 to 2019.19 Two-thirds of those motorists were either

drivers of color or had passengers of color in their vehicle.20

           36.   KHP has admitted that Colorado-traveling, out-of-state drivers are proper targets

for trooper suspicion through one of the agency’s supervisory officers. In a 2017 Topeka Capitol

Journal article, former KHP Lt. Randy Moon noted that “it’s not an unreasonable expectation” for

troopers to assume drivers with out-of-state plates headed to or returning from Colorado are

trafficking marijuana.21

           37.   KHP troopers engage in unconstitutional detentions of drivers with out-of-state

plates in their hunt for Colorado-sourced marijuana.

     The KHP’s Unconstitutional Practice of Prolonging Detentions After a Stop Has Ended to
                              Ask Questions About Travel Plans

           38.   KHP maintains a practice of detaining drivers on I-70 after the initial purpose of

their traffic stop has been resolved in order to question them about their travel plans absent consent

or reasonable suspicion of criminal activity.22

           39.   KHP troopers typically engage in this practice in an attempt to engage stopped

drivers in a purported consensual encounter. They frequently do this through a maneuver known

as “the Kansas Two Step” or some similar procedure.23


18
     Joy, n.4 supra.
19
     See n.5 supra.
20
  Id. (18 or the 27 KHP stops of out-of-state drivers on I-70 resulting in forfeiture included at least
one person of color in the vehicle.)
21
     Moore, n.3 supra.
22
     See Gonzalez, No. 119,212, 2019 WL 6334041, at *2.
23
     Id.
                                                  8
                                                                                           WA 14119616.5
         Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 9 of 32




          40.     The Two Step maneuver is described by the Kansas Court of Appeals in Gonzalez

as follows: “After telling Gonzalez to have a safe trip, Trooper Marten turned his body, took two

steps toward his patrol vehicle, turned back around, and, through the Escalade’s still open

passenger window, asked Gonzalez if he would answer a few more questions. This maneuver is

known as the ‘Kansas Two Step’ and is taught to all Kansas Highway Patrol officers as a way to

break off an initial traffic detention and attempt to reengage the driver in what would then be a

consensual encounter.” No. 119,212, 2019 WL 6334041, at *2.

          41.     The Kansas Two Step is included in KHP’s training materials.24

          42.     KHP troopers who are unable to obtain voluntary consent from a driver to answer

additional questions will block the detained vehicle from safely re-entering traffic while

questioning its occupants about their travel plans and whether there is anything illegal in the

vehicle.25

          43.     In particular, KHP troopers will detain drivers based on innocent-travel indicia for

this type of non-consensual questioning after the original purpose of the traffic stop has

dissipated.26

 KHP Troopers Improperly Rely on Out-of-State License Plates and Colorado Travel Plans to
                     Justify Detentions for Canine Drug Searches

          44.     KHP maintains a practice of impermissibly relying on innocent-travel indicia to

justify detaining innocent travelers on I-70 for canine drug searches.


24
  See e.g. Lt. Kirk Simone, EPIC Operation Pipeline: Passenger Vehicle Drug Interdiction, Kansas
Highway Patrol, Ex. 8 hereto at pp. 16-17 of 31 (educating KHP troopers to “complete traffic
enforcement action and return all paperwork” to the driver, then to “ask the driver if you c[an] talk
to him,” asking six “interdiction questions” about weapons, marijuana, cocaine,
methamphetamine, heroin and large amounts of cash, and then, if the trooper “see[s] indicators,”
to “ask for consent” to search the vehicle.)
25
     Id. at p. 15-17 of 31.
26
     Id. p. 15 of 31.
                                                   9
                                                                                          WA 14119616.5
      Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 10 of 32




        45.        On information and belief, KHP troopers have engaged in the practice of unlawfully

detaining drivers on I-70 based on factors consistent with innocent travel for canine searches since

at least 2011.27

        46.        In particular, KHP troopers who are unable to obtain consent to search a driver’s

vehicle will justify their decision to detain a driver on I-70 on the basis of innocent-travel indicia.

This is true even when the trooper is unable to identify other facts that would support reasonable

suspicion.

        47.        KHP troopers typically execute the practice of impermissibly detaining a driver

based on factors consistent with innocent travel after employing “the Kansas Two Step” or a

similar technique.

        48.        Specifically, the unlawful detention described above begins when a KHP trooper

stops a vehicle with out-of-state plates on I-70 under the pretense of a minor traffic violation and

conducts some variation of the following:

                   a.     The trooper issues the driver a ticket or warning for the infraction or tells
                          the driver that they are receiving the ticket/warning;

                   b.     Without breaking contact with the vehicle, the trooper asks the driver to
                          agree to answer “a quick question” or “a few more questions;”

                   c.     The trooper then asks about the driver’s travel plans, if not already
                          established during questioning about the initial stop;

                   d.     If the driver declines to answer or provides travel details that indicate they
                          are coming from or going to Colorado, the trooper asks the driver if they
                          are transporting anything illegal;



27
  See e.g. Affidavit of Richard Jimerson at ¶¶ 5 & 9, Vasquez v. Lewis, No. 5:12-cv-04021-DDC-
JPO, Doc. 70-3 (D. Kan. Aug. 1, 2013) (Ex. 9 hereto) (claiming that Aurora, Colorado travel origin
and out-of-state destination formed a basis for detention for canine unit search); Deposition
Transcript of Trooper Dax Lewis at 59:16-21, Vasquez, No. 5:12-cv-04021-DDC-JPO, Doc. 70-6
(Ex. 10 hereto) (“Q: Is it your testimony today that only the Denver area carries significance in
drug trafficking, not the rest of Colorado? A: No, not—not totally. That is—that is the main area
where we see most of our seizures coming from in the Colorado area.”).
                                                   10
                                                                                            WA 14119616.5
      Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 11 of 32




               e.      When the driver denies transporting anything illegal, the trooper requests
                       consent to search the car; and/or,

               f.      When the driver declines to give consent to search, the trooper detains the
                       driver for a canine drug search.

       49.     In 2016, the Tenth Circuit found that KHP troopers illegally relied on the fact that

a driver was traveling from Colorado and other innocuous conduct to support their “reasonable

suspicion” that the driver was trafficking drugs. Vasquez, 834 F.3d 1132. “[I]t is time to abandon

the pretense that state citizenship is a permissible basis upon which to justify the detention and

search of out-of-state motorists, and time to stop the practice of detention of motorists for nothing

more than an out-of-state license plate.” Id. at 1138.

       50.     During the stop in Vasquez, the troopers used the “Kansas Two Step” to improperly

detain him for a canine drug search.28

       51.     Courts across Kansas have suppressed evidence obtained by KHP troopers on I-70

who employed the “Kansas Two Step” to improperly detain drivers for a canine search based on

factors consistent with innocent travel.29 Kansas courts have also decried such stops against other

Kansas law enforcement agencies.30


28
  Transcript at 5:2-6:15, Vasquez, No. 5:12-cv-04021-DDC-JPO, Doc. 37, (D. Kan. Sept. 18,
2012) (Ex. 11 hereto).
29
   See e.g. Gonzalez, No. 119,212, 2019 WL 6334041, at **2 & 5; Ex 2, Motion to Quash Stop,
Detention, and Arrest and Suppress Evidence at pp. 1, 3, 12, 16, Jones, No. 2018-CR-000674
(granted, see Ex. 3); United States v. $39,440.00 in U.S. Currency, 39 F. Supp. 3d 1169, 1171-72,
1172 & 1174 (D. Kan. 2014) (“[Trooper] Littrell told them that they were free to go. The video
shows Littrell turn towards his patrol vehicle, take a couple of steps and then turn back around.
Littrell immediately leaned back into the passenger window and asked if he could ask them some
more questions.” Littrell relied on their Colorado travel plans as a basis for continued detention.);
United States v. Medina, No. 14-40019-EFM-1, 2014 WL 3107965, at *1 (D. Kan. July 8, 2014)
(J. Melgren suppressing evidence, describing a break in contact much like the Two Step maneuver,
and the trooper’s reliance on travel plans as a basis for suspicion); see also, Ex. 4, Motion to
Suppress Evidence at pp. 1-6, 9-10, 12, Burton, 2018-CR-003217 (case dismissed by state after
filing, see Ex. 5).
30
  See State v. Lowery, 308 Kan. 359, 360-363 & 370, 420 P.3d 456, 458 (2018) (in a similar stop,
affirming suppression of evidence seized by the Junction City police); State ex rel. Geary Cty.
                                              11
                                                                                         WA 14119616.5
        Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 12 of 32




          52.     KHP’s practice of illegally detaining drivers for canine drug searches is statewide

in scope. KHP troopers who police different parts of the state have employed nearly identical

maneuvers when unlawfully detaining a driver based on factors consistent with innocent travel.31

          53.     KHP troopers have also provided affidavits in which they testify to using this

maneuver to detain drivers for canine drug searches.32

KHP Troopers Are Trained to Rely on An Individual’s Travel Origin or Destination to Justify
                     Detaining Drivers for a Canine Drug Search

          54.     Targeting drivers traveling from or destined for Colorado is consistent with KHP’s

long-standing practice of relying on a driver’s origin and destination as indicia of criminal

activity.33




Sheriff’s Dep’t v. One 2008 Toyota Tundra, VIN: 5TBBV54158S517709, 55 Kan. App. 2d 356,
371, 415 P.3d 449, 460 (2018) (affirming suppression of evidence seized by the Geary County
Sheriff’s Department); State v. Wendler, 47 Kan. App. 2d 182, 203, 274 P.3d 30, 44 (2012) (in a
similar stop, affirming suppression of evidence seized by the Topeka police).
31
   See e.g. Gonzalez, No. 119,212, 2019, WL 6334041, at *1 (stop occurred on Interstate 35 in
Coffey County, Kansas); Arrizabalaga, 57 Kan. App. 2d at 81, 447 P.3d at 394 (along I-70 near
Salina); Ex. 6, Notice of Pending Forfeiture at Ex. A thereto, Affidavit of Lt. John Rule at ¶ 2.a.,
$27,000 in US Currency, M/L 3 Marijuana Cigarettes, No. 2019-cv-000014 (stop occurred in
Wabaunsee County, Kansas); Ex. 2, Motion to Quash Stop, Detention, and Arrest and Suppress
Evidence at p.1, Jones, No. 2018-CR-000674 (stop occurred at exit 362 near Topeka); Ex. 7,
Notice of Pending Forfeiture at Ex. A thereto, Affidavit of Trooper Bryan Clark at ¶ 1.a., $16,000
in U.S. Currency, M/L, 2019-cv-000032 (stop occurred near Wabaunsee, Kansas); Medina, No.
14-40019-EFM-1, 2014 WL 3107965, at *1 (stop occurred near exit 333 in eastern Kansas); see
also Ex. 12, Motion to Suppress Evidence at pp. 4-6, United States v. Muller, No. 5:19-cr-40067-
HLT, Doc. 43, (D. Kan. Dec. 27, 2019) (Ex. 12 hereto) (trooper based in Wabaunsee County,
Kansas, asked the driver and passenger about their travel plans and rental car, gave the driver a
verbal warning, told them to “have a safe trip,” and then reengaged to “ask[] a few more questions.”
The trooper asked more about travel plans and then asked if there was anything illegal in the
vehicle, eventually ordering a canine drug search when the passenger did not consent to a search.)
32
     See n.8 supra and exhibits cited there.
33
     Simone, n. 24 supra, Ex. 8 hereto at p. 15 of 31.
                                                   12
                                                                                         WA 14119616.5
           Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 13 of 32




            55.   KHP trains its troopers to use a driver’s origin or destination to justify reasonable

suspicion, directing troopers that a driver’s travel plans in conjunction with other factors consistent

with innocent travel is sufficient to justify a search.34

            56.   KHP notably does not train its troopers that using travel origin plus other factors

consistent with innocent travel violates the Fourth Amendment.35

            57.   KHP does not include the 10th Circuit’s decision in Vasquez v. Lewis in its

advanced interdiction training curriculum.36

     Defendant Jones Has the Responsibility and Authority to Remedy KHP’s Unconstitutional
                                     Detention Practices

            58.   As the Superintendent of KHP, Defendant Jones is the chief officer of the statewide

police force.




34
   Washburn, n.1 supra, Ex. 1 hereto at p. 5 (“In the 10th Circuit there are no published cases on
the use of a “drug corridor.” But all the unpublished cases will treat . . . [use of a “drug corridor”]
as a potential factor leading to reasonable suspicion when taken as part of the totality of the
circumstances”). And, in this particular case, KHP troopers are actively being taught something
that is not true. See e.g. Vasquez, 834 F.3d at 1137 (“As we have said previously, ‘that the
defendant[ ] [was] traveling from a drug source city—or . . . a drug source state—does little to add
to the overall calculus of suspicion.’ . . . Such a factor is “so broad as to be indicative of almost
nothing.” (internal citations omitted)); $39,440.00 in U.S. Currency, 39 F. Supp. 3d at 1174, n.4
(“The court, based on testimony in other I–70 cases, recognizes that persons who have been
stopped on I–70 have been found to be in possession of illegal drugs. However, given the volume
of traffic on I–70 and its status as the only east-west interstate highway through Kansas, it is hard
to consider it to be a drug ‘corridor.’”); United States v. Simpson, 609 F.3d 1140, 1152, n.3 (10th
Cir. 2010) (“We also give no credence to Trooper Bowles’s testimony that Mr. Simpson was
traveling on a major ‘drug corridor.’ . . . ‘Because law enforcement officers have offered countless
cities as drug source cities and countless others as distribution cities, however, the probativeness
of a particular defendant’s route is minimal.’” quoting United States v. White, 584 F.3d 935, 951–
52 (10th Cir. 2009); United States v. Medina, No. 14-40019-EFM-1, 2014 WL 3107965, at *7 (D.
Kan. July 8, 2014) (same, J. Melgren citing White).
35
     Washburn, n.1 supra.
36
     Id.
                                                   13
                                                                                           WA 14119616.5
      Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 14 of 32




          59.   Defendant Jones has statutory authority to direct the conduct of KHP troopers.

Consequently, he is responsible for training, guiding, and directing KHP troopers in the

performance of their jobs.

          60.   He has authority to end KHP’s unconstitutional practices described herein.

                              Named Plaintiffs’ Individual Allegations

          61.   Each of the Named Plaintiffs have suffered constitutional violations as a direct

result of KHP’s unlawful detention practices. They have been targeted for detentions for canine

drug searches because of innocent-travel indicia and absent reasonable suspicion. The Named

Plaintiffs also regularly travel through Kansas to and from Denver, Colorado along I-70 and plan

to travel this route in the future.

          62.   Named Plaintiffs’ uniform experiences demonstrate that KHP’s unlawful stop and

detention practices are pervasive and widespread. The events also illustrate the extreme likelihood

that the Named Plaintiffs will be subject to unlawful detentions for canine drug searches in the

future.

                                      Joshua Bosire’s Detention

          63.   As detailed above, Mr. Bosire is a Black man who travels monthly on I-70 to

Denver, Colorado to see his daughter.

          64.   Mr. Bosire uses a rental car for his winter trips as his own vehicle is not equipped

for snow and bad weather. His rental cars usually have out-of-state license plates.

          65.   On February 10, 2019, Mr. Bosire was on a return trip from visiting his daughter,

driving a rented Nissan Altima with a Missouri license plate. He was eastbound on I-70 in Ellis

County, Kansas, when he was stopped and detained by KHP troopers, Defendants Schulte and

McMillan.



                                                 14
                                                                                        WA 14119616.5
         Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 15 of 32




          66.   Defendant McMillan told Mr. Bosire he stopped him for exceeding the posted speed

limit by six miles per hour.

          67.   When Defendant McMillan first approached the car, he asked Mr. Bosire for his

drivers’ license and informed him that he was driving over the posted speed limit. Defendant

McMillan next asked Mr. Bosire where he was traveling from. When Mr. Bosire responded that

he was traveling from the west, Defendant McMillan asked him to clarify whether he was traveling

from Colorado. Mr. Bosire declined to provide more detail or state the purpose of his trip.

          68.   When Defendant Schulte arrived, Defendant McMillan conceded twice that he did

not smell drugs in the car and did not believe he could hold Mr. Bosire for a canine search.

          69.   Defendant Schulte encouraged Defendant McMillan to try to obtain consent from

Mr. Bosire.

          70.   Defendant McMillan returned to the car and informed Mr. Bosire that he was going

to give him a warning for speeding. However, Defendant McMillan told Mr. Bosire that he was

suspicious Mr. Bosire was transporting something illegal because he refused to clarify his travel

plans.

          71.   Defendant McMillan then asked Mr. Bosire for consent to search his car. When Mr.

Bosire refused, Defendant McMillan stated that he was calling a canine unit.

          72.   Mr. Bosire was detained for 36 minutes before the canine unit arrived. Mr. Bosire

was forced to exit the car, undergo a pat down search of his person, and stand in the cold night

while the dog circled the car. The canine searched the exterior of the car but did not alert. Mr.

Bosire was released from the detention.

          73.   As a result of the detention, Mr. Bosire suffered extreme anxiety and developed a

fear of driving by himself at night.



                                                15
                                                                                       WA 14119616.5
        Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 16 of 32




          74.    Mr. Bosire refrained from visiting his daughter for two months after his detention

out of fear that he would be detained at night again.

          75.    Since the detention, Mr. Bosire has changed his travel schedule to ensure he does

not have to drive on I-70 at night, electing to stay in a hotel rather than continue to drive after the

sun sets.

          76.    Additionally, Mr. Bosire missed several days of work to cope with the stress of the

detention and in order to submit information requests.

          77.    At Mr. Bosire’s request, the KHP performed an internal investigation of his stop.

On August 9, 2019, the KHP published the findings of that investigation. The findings stated that

“after considering everything we had access to, and comparing what we know with what occurred

during [Mr. Bosire’s] traffic contact, we have determined some of [Mr. Bosire’s] concerns had

merit. The findings concluded that “the length of time” Mr. Bosire was “detained was unnecessary

given the suspicions . . . articulated” by Defendant McMillan.37

                                 Elontah Blaine Shaw’s Detention

          78.    Mr. B. Shaw has family members and friends in Colorado including several cousins

who live in Durango and Colorado Springs. He also maintains contact with members of the Osage

community who reside in a suburb north of Denver.

          79.    Mr. B. Shaw drives through Kansas to Colorado on I-70 several times a year to visit

his family and friends and plans to continue to make trips to visit them via I-70 in the future.

          80.    On December 20, 2017, Mr. B. Shaw was driving on I-70 with his brother, S. Shaw,

in their father’s 2010 Chrysler, which has Osage Nation license plates. They were westbound in

Ellis County, Kansas, on their way to Denver when pulled over by Defendant Schulte.



37
     August 9, 2019, letter from Defendant Jones to Mr. Bosire, Exhibit 13 hereto.
                                                  16
                                                                                           WA 14119616.5
      Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 17 of 32




       81.     Defendant Schulte told Mr. B. Shaw that he had stopped him because he was

driving 91 miles per hour in a 75 mile per hour zone.

       82.     During the initial stop, Defendant Schulte twice noted Mr. B. Shaw’s Oklahoma

residence.

       83.     Defendant Schulte wrote Mr. B. Shaw a ticket for speeding, explained how he could

pay the ticket, and then told him to have a safe trip. Seconds later, before returning to his patrol

car, Defendant Schulte reengaged Mr. B. Shaw, asking whether he could ask Mr. B. Shaw a few

questions.

       84.     Defendant Schulte asked Mr. B. Shaw where he was traveling and, when told,

“Denver,” Defendant Schulte immediately asked whether Mr. B. Shaw had anything in the car that

he was not supposed to have, specifically asking about weapons, narcotics, and cash. Mr. B. Shaw

stated that he did not have any of the listed items.

       85.     Defendant Schulte then asked Mr. B. Shaw if he could search the vehicle for such

items. Mr. B. Shaw unequivocally declined. Defendant Schulte instructed Mr. B. Shaw to wait

while he returned to his patrol car. Five minutes later that Trooper returned to Mr. B. Shaw’s

vehicle and told him he was being detained for a canine drug search because he refused to consent

to a search.

       86.     Defendant Schulte detained Mr. B. Shaw for 19 minutes waiting for the canine unit.

The trooper ran the dog around the car and it alerted in the backseat of the vehicle. The troopers

searched the vehicle for 33 minutes while Mr. B. Shaw waited outside of the vehicle on the side

of the road.

       87.     During the search, Defendant Schulte did not find any illicit drugs, only medication

for which Mr. B. Shaw had a prescription. Defendant Schulte damaged Mr. B. Shaw’s bags during

the search, breaking zippers on two pieces of luggage.

                                                 17
                                                                                        WA 14119616.5
      Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 18 of 32




       88.       After the Trooper was unable to locate any drugs, he then directed Mr. B. Shaw to

follow him to the station in order to make copies of Mr. B. Shaw’s medical paperwork. Mr. B.

Shaw followed the Trooper to the station where the Trooper made copies. Mr. B. Shaw was

released from detention after approximately one and a half hours.

       89.       Mr. B. Shaw dealt with significant anxiety following his detention. He ceased work

as an Uber driver for 14 months out of fear that he would be stopped and detained by local police

like he was by KHP. As a result of his detention, Mr. B. Shaw feels he no longer has protections

or any rights.

                                     Samuel Shaw’s Detention

       90.       Like his brother, Mr. S. Shaw travels through Kansas on I-70 to Colorado once a

year and plans to continue traveling the route with the same frequency for the foreseeable future.

Mr. S. Shaw often accompanies his brother Mr. B. Shaw when he travels to Colorado and visits

his friend who lives in Aurora and his cousins who live in Durango.

       91.       Mr. S. Shaw was riding as a passenger when his brother was stopped and detained

by Defendant Schulte on December 20, 2017. He was stopped and detained for the same duration,

delaying his trip by over an hour.

       92.       As a result of the December 20, 2017 stop, Mr. S. Shaw has become fearful of

police and reminded of a traumatic experience with police as a teenager.

  Detaining Drivers for Canine Drug Searches Because of Factors Consistent with Innocent
                      Travel Violates Clearly Established Federal Law

       93.       The Tenth Circuit has held that detaining a driver because of their travel origin or

destination and a combination of other facts consistent with innocent travel violates the Fourth

Amendment. Vasquez, 834 F.3d at 1138 (“Such conduct does not raise an inference of reasonable

suspicion.”)


                                                  18
                                                                                         WA 14119616.5
      Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 19 of 32




       94.      Despite the clear illegality of the practice, however, the KHP continues the practice

of subjecting drivers to prolonged detentions well past resolution of the original purpose of the

stop in order to conduct canine searches without sufficient legal cause.

       95.     Pursuant to KHP’s practice, Defendants McMillan and Schulte detained Named

Plaintiffs for canine drug searches based on factors consistent with innocent travel.

       96.     During the stops, there were no other factors that legally justified the decisions of

Defendants McMillan and Schulte to detain Named Plaintiffs.

       97.     Because Defendants McMillan and Schulte lacked reasonable suspicion of criminal

activity, their actions violated established federal law:

       [United States v.] Wood[, 106 F.3d 942, 948 (10th Cir. 2007)] “place[s] the
       statutory or constitutional question beyond debate” and provides “contours [that]
       are sufficiently clear that a reasonable offic[er] would understand that what he is
       doing violates that right.” . . . Thus, at the time of the detention, it was clearly
       established that the Officers did not have reasonable suspicion based upon the
       articulated circumstances.

Vasquez, 834 F.3d at 1139 quoting Carroll v. Carman, 574 U.S. 13, 16 (2014).

                               CLASS ACTION ALLEGATIONS

       98.     Named Plaintiffs Bosire, B. Shaw, and S. Shaw seek to bring this action on their

own behalves and on behalf of a class of persons similarly situated pursuant to Rules 23(a) and

(b)(2)&(3) of the Federal Rules of Civil Procedure.

       99.     The proposed Class is defined as all persons in the United States who travelled on

I-70 as a motorist or passenger, were actually or appeared to be driving to or from Colorado, in a

vehicle with license plates from a state other than Kansas, who were stopped, detained by the KHP

and subjected to searches of their vehicles or persons by a canine but were not subsequently

convicted of a crime as a result of the stop, detainment, arrest, or search by the KHP. Excluded

from the Class are Defendants and their affiliates, parents, subsidiaries, employees, officers,


                                                  19
                                                                                         WA 14119616.5
     Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 20 of 32




agents, and directors. Also excluded are any judicial officers presiding over this matter and the

members of their immediate families and judicial staff.38

       100.    Certification of Named Plaintiffs’ claims for class-wide treatment is appropriate

because they can prove the elements of their claims on a class-wide basis using the same evidence

that would be used to prove those elements in individual actions alleging the same claims.

       101.    The proposed Class meets all of the requirements of Rule 23(a) of the Federal Rules

of Civil Procedure.

       102.    The members of the proposed Class are so numerous that joinder is impracticable.

Although the exact size of the class is currently unknown, an average of over 10,000 motorists and

their passengers drive through Kansas on I-70 on a daily basis.39 Many of those individuals—

approximately 7,820 per day by previous state estimates—are traveling to or coming from

Colorado.40 The precise number or identification of members of the Class are currently unknown

to Named Plaintiffs, but may be ascertained from KHP’s books and records. Class Members may

be notified of the pendency of this action by recognized, Court-approved notice dissemination

methods, which may include U.S. mail, electronic mail, internet postings, and/or published notice.




38
  The word “Class” means all persons fitting this description, including the Named Plaintiffs. The
phrase “Class Members,” refers to members of the class who are not Named Plaintiffs.
Collectively, Named Plaintiffs and the Class Members are referred to herein as “Plaintiffs”.
39
   Kansas Dep’t of Transportation, Traffic Count Maps, 2019 TRAFFIC FLOW MAP KANSAS STATE
HIGHWAY               SYSTEM              (July         2019),          available           at
http://www.ksdot.org/Assets/wwwksdotorg/bureaus/burTransPlan/maps/CountMaps/Districts/co
untmap2018.pdf (listing an annual average daily traffic volume of over 10,000 vehicles per day
along the entire I-70 corridor in Kansas).
40
   Kansas Historical Society, Eisenhower Highway/Interstate 70 (February 2013), available at
https://www.kshs.org/kansapedia/eisenhower-highway-interstate-70/16894 (noting that interstate
highway travel into Kansas “averaged from 7,820 per day from the Kansas/Colorado state line”).
                                               20
                                                                                      WA 14119616.5
      Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 21 of 32




       103.    Common questions of law and fact exist as to all members of the Class, which

predominate over any questions affecting individual members of the Class. These common

questions of law or fact include, but are not limited to, the following:

               a.       Whether Defendants violated Fourth Amendment rights of Class members
                        by conducting illegal stops, detentions, unreasonable searches of persons
                        and/or vehicles, and unreasonable seizures of persons and/or vehicles;

               b.       Whether Defendant Jones maintains a policy, practice, and/or custom of
                        targeting drivers with out-of-state plates for illegal stops, detentions, and
                        unreasonable searches of persons and/or vehicles in violation of the right to
                        travel protected by Article IV of and the Fourteenth Amendment to the
                        United States Constitution;

               c.       Whether Defendant Jones maintains a policy, practice, and/or custom of
                        authorizing and encouraging stops that are unsupported by individualized,
                        objective, and articulable reasonable suspicion of criminal conduct as
                        required by the Fourth Amendment;

               d.       Whether Defendant Jones has failed to properly train, supervise, monitor,
                        and/or discipline KHP troopers, and whether those failures have caused
                        KHP troopers to violate the Fourth Amendment rights of the Class
                        members; and,

               e.       Whether Defendants have encouraged, sanctioned, acquiesced to, and/or
                        failed to rectify unconstitutional stops and/or stops and frisks by KHP
                        officers of which they were aware or should have been aware, and whether
                        such acts and or omissions have caused KHP officers to violate the Article
                        IV and Fourth and Fourteenth Amendment rights of Class members.

       104.    Defendants engaged in a common course of conduct giving rise to the legal claims

of Named Plaintiffs for enforcement of constitutional rights on behalf of themselves and the Class

Members. Similar or identical statutory or common law violations and injuries are involved.

Common questions of law and fact predominate over any questions that affect the individual

members of the Class.

       105.    Named Plaintiffs’ claims are also typical of the proposed Class Members. Like

other members of the Class, the Named Plaintiffs have been and likely will again be victims of

Defendant Jones’s practice of detaining drivers on I-70 because of factors consistent with innocent

                                                 21
                                                                                         WA 14119616.5
      Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 22 of 32




travel in violation of the Fourth Amendment. Further, the harms suffered by the Named Plaintiffs

are typical of the harms suffered by the Class Members.

       106.    The legal theories under which the Named Plaintiffs are seeking declaratory and

injunctive relief are the same or similar to those on which Class Members will rely, and the harms

suffered by the Named Plaintiffs are also the harms suffered by the Class Members.

       107.    The Named Plaintiffs have a strong personal interest in the outcome of this action,

have no conflicts of interest with other members of the proposed Class, and will fairly and

adequately represent the interests of the Class. All Named Plaintiffs regularly travel on I-70 to or

from Colorado in vehicles with out-of-state license plates and intend to continue such trips in the

future. The Named Plaintiffs only seek compensatory and punitive damages on an individual basis.

       108.    The Plaintiffs are represented by the law firm Spencer Fane LLP and the American

Civil Liberties Union Foundation of Kansas, who are competent and experienced in complex class

action litigation. Counsel for the Plaintiffs have no known conflicts with Class Members. Counsel

fully intend to fairly and adequately protect the interests of the Class.

       109.    The proposed Class should be certified pursuant to Rule 23(b)(2) of the Federal

Rules of Civil Procedure because Defendants acted on grounds generally applicable to the

proposed Class—in that they developed and maintained a policy, practice, and custom of

prolonging detentions of drivers on I-70 because of out-of-state license plates and Colorado travel

plans—thereby making Class-wide declaratory or injunctive relief appropriate.




                                                  22
                                                                                        WA 14119616.5
      Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 23 of 32




                                      CLAIMS FOR RELIEF

                            COUNT 1
    VIOLATION OF THE FOURTH AMENDMENT TO THE UNITED STATES
CONSTITUTION—THE RIGHT TO BE FREE OF UNREASONABLE SEARCHES AND
                           SEIZURES

(Claims of Plaintiffs Pursuant to 42 U.S.C. §1983 Against Defendant Jones for Violations of
                                  the Fourth Amendment)

          110.   Plaintiffs repeat and reallege paragraphs 1-109.

          111.   The Fourth Amendment to the United States Constitution protects the people from

unreasonable searches and seizures by the government. As such, it prohibits the police from

subjecting a person to a stop in the absence of individualized, objective, and articulable reasonable

suspicion of criminal activity. The Amendment’s protections extend to brief investigatory stops of

persons or vehicles that fall short of traditional arrest. United States v. Arvizu, 534 U.S. 266, 273

(2002); Vasquez, 834 F.3d at 1136.

          112.   More specifically, the Constitution prohibits police from extending a traffic stop in

order to question a driver about issues beyond the scope of the stop absent reasonable suspicion or

consent. United States v. Villa, 589 F.3d 1334, 1339 (10th Cir. 2009); United States v. Hunnicutt,

135 F.3d 1345, 1349 (10th Cir. 1998).

          113.   The Fourth Amendment also protects Plaintiffs from detentions for the purpose of

conducting a canine search absent reasonable suspicion. Rodriguez v. United States, 575 U.S. 348

(2015).

          114.   Neither state residency nor travel plans are sufficient to justify a detention, even

when combined with other factors consistent with innocent travel. Vasquez, 834 F.3d at 1137-38.

“Absent a demonstrated extraordinary circumstance, the continued use of state residency as a

justification for the fact of or continuation of a stop is impermissible.” Id. at 1138.



                                                  23
                                                                                          WA 14119616.5
      Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 24 of 32




       115.    Defendant Jones, by maintaining a practice of detaining drivers on I-70—including

Named Plaintiffs and Class Members—using innocent-travel indicia, absent individualized,

objective, and articulable reasonable suspicion, has and continues to violate the Fourth

Amendment rights of Named Plaintiffs and hundreds of other innocent travelers stopped on I-70

each year.

       116.    Ignoring the mandate of the Vasquez decision, Defendant Jones continues to train

KHP troopers that apparent travel to or from states considered drug source areas supports

reasonable suspicion and prolonged detention absent strong indicia of criminal activity.

       117.    Defendant Jones, acting under the color of state law, has maintained and continues

to facilitate a detention practice that violates the constitutional rights of drivers and passengers

along I-70 to be free of unreasonable detentions and creates a continued risk that Named Plaintiffs

and Class Members whose travel plans include Colorado will be subject to these unconstitutional

detentions in the future.

       118.    Declaratory and injunctive relief is required to remedy and prevent future violations

of travelers’ Fourth Amendment rights.

       WHEREFORE, Plaintiffs ask that this Honorable Court:

               a.      Enter judgment against Defendant Jones for the declaratory and injunctive
                       relief requested;

               b.      Award Plaintiffs attorneys’ fees and costs; and,

               c.      Award any further relief that this Honorable Court deems just and equitable.

                               COUNT 2
       VIOLATION OF ARTICLE IV AND THE FOURTH AND FOURTEENTH
      AMENDMENTS TO THE UNITED STATES CONSTITUTION—THE RIGHT
                              TO TRAVEL

(Claims Of Plaintiffs Pursuant to 42 U.S.C. § 1983 Against Defendant Jones for Violations
             of the Article IV and the Fourth and Fourteenth Amendments)

       119.    Plaintiffs repeat and re-allege paragraphs 1-118.
                                                 24
                                                                                        WA 14119616.5
      Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 25 of 32




       120.      Article IV, Section 2 of the United States Constitution provides that the citizens of

each state shall be entitled to all Privileges and Immunities of citizens in the other states. The

Privileges and Immunities Clause of the Fourteenth Amendment to the United States Constitution

provides that no state shall make any law which shall abridge the privileges or immunities of the

citizens of the United States. Both of these clauses establish and protect the right to travel in these

United States.

       121.      The United States Supreme Court “long ago recognized that the nature of our

Federal Union and our constitutional concepts of personal liberty unite to require that all citizens

be free to travel throughout the length and breadth of our land uninhibited by statutes, rules, or

regulations which unreasonably burden or restrict this movement.” Shapiro v. Thompson, 394 U.S.

618, 629 (1969), overruled in part on other grounds by Edelman v. Jordan, 415 U.S. 651 (1974).

“For all the great purposes for which the Federal government was formed, we are one people, with

one common country. We are all citizens of the United States; and, as members of the same

community, must have the right to pass and repass through every part of it without interruption, as

freely as in our own States.” Smith v. Turner, 48 U.S. 283, 492 (1849). “The constitutional right

to travel from one State to another, and necessarily to use the highways and other instrumentalities

of interstate commerce in doing so, occupies a position fundamental to the concept of our Federal

Union. It is a right that has been firmly established and repeatedly recognized.” United States v.

Guest, 383 U.S. 745, 757 (1966).

       122.      “The ‘right to travel’ . . . embraces at least three different components. It protects

the right of a citizen of one State to enter and to leave another State, the right to be treated as a

welcome visitor rather than an unfriendly alien when temporarily present in the second State, and,

for those travelers who elect to become permanent residents, the right to be treated like other



                                                  25
                                                                                           WA 14119616.5
      Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 26 of 32




citizens of that State.” Saenz v. Roe, 526 U.S. 489, 500 (1999). The first and second of these

components are implicated by the illegal actions of the KHP addressed herein.

       123.    Defendants actively created and enforced a policy to target vehicles with out-of-

state license plates as part of their drug interdiction program; thereby penalizing out-of-state

motorists for exercising their right to travel or right to free movement.

       124.    Defendants did so, while acting under color of state law and without reasonable

suspicion, and restricted the right of the Named Plaintiffs and the Class Members to travel freely

through Kansas to and from Colorado and to be treated as a welcome visitor in Kansas, which

restrictions were based in large part on travelling through Kansas to or from Colorado in a vehicle

registered in another state.

       125.    At the time of the events described herein, each of the Named Plaintiffs and the

Class Members were driving a vehicle registered in a State other than Kansas and was engaged in

interstate travel when they were stopped.

       126.    Establishing and enforcing a policy to target vehicles with out-of-state license

plates for purposes of drug interdiction activities infringes upon the right to travel under Article

IV, section 2 and the Fourteenth Amendment of the United States Constitution and/or other laws

of the United States.

       127.    The constitutional rights of the Named Plaintiffs and Class Members have been

violated under the Privileges and Immunities Clauses of Article IV, section 2, and the Fourteenth

Amendment of the United States Constitution by the Defendants, as described herein.

       WHEREFORE, Plaintiffs ask that this Honorable Court:

               a.       Enter judgment against Defendant Jones for the declaratory and injunctive
                        relief requested;

               b.       Award Plaintiffs attorneys’ fees and costs; and,

               c.       Award any further relief that this Honorable Court deems just and equitable.
                                                  26
                                                                                        WA 14119616.5
      Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 27 of 32




                            COUNT 3
      VIOLATION OF FOURTH AMENDMENT TO THE UNITED STATES
CONSTITUTION—THE RIGHT TO BE FREE OF UNREASONABLE SEARCHES AND
                           SEIZURES

  (Claims of Named Plaintiffs Against Defendant Schulte, in his Individual Capacity, for
                         Violations of the Fourth Amendment)

       128.      Plaintiffs repeat and re-allege paragraphs 1-127.

       129.      As a natural consequence of being innocent persons suspected of a crime and

subjected to illegal detentions for invasive searches of their persons and vehicles, Named Plaintiffs

have been caused by Defendants to feel humiliated and embarrassed, to lose trust of police, their

right to be free from random, unlawful seizures and searches, and to suffer emotional distress.

       130.      Defendant Schulte, acting under the color of state law, detained Named Plaintiffs

for questioning unrelated to their initial traffic stop and a canine drug search absent reasonable

suspicion.

       131.      By prolonging the detention of the Named Plaintiffs based on factors consistent

with innocent travel, Defendant Schulte violated the Named Plaintiffs’ Fourth Amendment rights,

as applied to the states by the Fourteenth Amendment, to be free from unreasonable seizures.

       132.      It was clearly established at the time of the Named Plaintiffs’ seizures that

Defendant Schulte’s practice of detaining the Named Plaintiffs for canine drug searches based on

innocent-travel indicia and in the absence of reasonable suspicion of criminal activity was illegal.

       133.      The Named Plaintiffs suffered loss of their fundamental rights and liberty as a result

of Defendant Schulte’s illegal conduct.

       134.      As such, Defendant Schulte is liable to the Named Plaintiffs for damages under 42

U.S.C. § 1983.




                                                  27
                                                                                           WA 14119616.5
      Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 28 of 32




       WHEREFORE, Plaintiffs ask that this Honorable Court:

               a.      Enter judgment against Defendant Schulte;

               b.      Award Named Plaintiffs compensatory and punitive damages;

               c.      Award attorneys’ fees and costs; and,

               d.      Award any further relief that this Honorable Court deems just and equitable.

                             COUNT 4
      VIOLATION OF FOURTH AMENDMENT—THE RIGHT TO BE FREE OF
                UNREASONABLE SEARCHES AND SEIZURES

    (Claims of Joshua Bosire Against Trooper McMillan, in his Individual Capacity, for
                          Violations of the Fourth Amendment)

       135.    Plaintiffs repeat and re-allege paragraphs 1-134.

       136.    Mr. Bosire reasonably believes that Defendant McMillan stopped him and

conducted an unlawful search and seizure because he is a Black man. This profiling conduct by

Defendant McMillan, along with the natural consequences of being an innocent person being

accused of a crime and unlawfully detained for an invasive search of his person and car, caused

Mr. Bosire to feel humiliated and embarrassed, to lose trust of police and his right to be free from

random, unlawful seizures and searches, and to suffer emotional distress.

       137.    Trooper McMillan, acting under the color of state law, detained Mr. Bosire for

questioning unrelated to his initial traffic stop and had a canine drug search performed on Mr.

Bosire’s vehicle absent reasonable suspicion.

       138.    By prolonging the detention of Mr. Bosire based on factors consistent with innocent

travel, Defendant McMillan violated Mr. Bosire’s Fourth Amendment rights, as applied to the

states by the Fourteenth Amendment, to be free from unreasonable seizures.

       139.    It was clearly established at the time of Mr. Bosire’s stop that it was unlawful for

Defendant McMillan to detain Mr. Bosire for a canine drug search based on innocent-travel indicia

and in the absence of reasonable suspicion of criminal activity.
                                                28
                                                                                        WA 14119616.5
      Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 29 of 32




       140.    Mr. Bosire suffered loss of his fundamental rights and liberty as a result of Trooper

McMillan’s actions.

       141.    As such, Defendant McMillan is liable to Mr. Bosire for damages under 42 U.S.C.

§ 1983.

       WHEREFORE, Plaintiffs ask that this Honorable Court:

               a.      Enter judgment against Defendant McMillan;

               b.      Award Mr. Bosire compensatory and punitive damages;

               c.      Award attorneys’ fees and costs; and,

               d.      Award any further relief that this Honorable Court deems just and equitable.

                                    PRAYER FOR RELIEF

       Wherefore, Named Plaintiffs and other members of the Class they seek to represent,

respectfully request that:

               a.      The Court issue an Order certifying this case as a class action pursuant to
                       Rule 23(a) and 23(b)(2)&(3) of the Federal Rules of Civil Procedure, with
                       the Named Plaintiffs as representatives of the Class;

               b.      The Court issue a class-wide judgment declaring that the Defendants’
                       policy, practice, and/or custom of unreasonably searching and seizing
                       persons and vehicles in the absence of reasonable suspicion, including the
                       specific practices alleged herein, violates the rights of the Named Plaintiffs
                       and the Class Members under the Fourth Amendment to the United States
                       Constitution;

               c.      The Court issue a class-wide judgment declaring that the Defendants’
                       policy, practice, and custom of targeting drivers with out-of-state license
                       plates for stops, detentions, searches, and, seizures infringes on Named
                       Plaintiffs’ and the Class Members’ right to travel under Article IV of and
                       the Fourteenth Amendment to the United States Constitution ;

               d.      The Court issue an Order for the following injunctive relief:

                       i.     Enjoining the Defendant Jones from continuing the policy, practice,
                              and custom of prolonging detentions for canine searches without
                              reasonable suspicion of criminal activity;

                       ii.    Enjoining the Defendant Jones from continuing the policy, practice,
                              and custom of targeting drivers with out-of-state plates in violation
                                               29
                                                                                         WA 14119616.5
Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 30 of 32




                    of the right to travel protected by Article IV of and the Fourteenth
                    Amendment to the United States Constitution;

            iii.    Requiring Defendant Jones to implement improved policies and
                    programs with respect to training, supervision, monitoring, and
                    discipline that will eliminate the policy, practice, pattern, and
                    custom of suspicionless detentions and seizures;

            iv.     Requiring Defendant Jones to implement appropriate measures for
                    supervision and discipline of KHP troopers who conduct
                    suspicionless detentions and seizures;

            v.      Requiring Defendant Jones to implement appropriate measures to
                    ensure that KHP troopers document:

                    1.   all canine drug searches, including the location, the basis for
                         each such search, the residency and demographics—including
                         the state issuing the license plate on the vehicle—of each
                         individual stopped, regardless of whether the encounter is
                         followed by the use of force, consent search, citation, warning
                         or arrest and,

                    2.   all citations and arrests, including the location, the basis for
                         each such search, the residency and demographics—including
                         the state issuing the license plate on the vehicle—of each
                         individual stopped, issued and or conducted as a result of a
                         canine drug search,

                    and to do so in sufficient detail as to permit supervisory review for
                    compliance with Article IV and the Fourth and Fourteenth
                    Amendments;

            vi.     Requiring Defendant Jones to implement appropriate measures to
                    ensure that documentation of all canine drug searches is retained in
                    a single, up-to-date computerized database;

            vii.    Requiring Defendant Jones to make publicly available data on all
                    canine drug searches conducted by the KHP on a semiannual basis,
                    including information on location, the basis for each such search,
                    the residency and demographics of each individual stopped;

            viii.   Requiring Defendant Jones to monitor and audit canine drug search
                    policies, practices, and customs, to ensure that such searches
                    comport with constitutional and statutory requirements, including
                    by, among other things, periodically reviewing forms documenting
                    these searches and analyzing data on such searches;

       e.   Awarding Named Plaintiffs compensatory and emotional distress damages
            against Troopers McMillan and Schulte, in amounts that are fair, just and
                                   30
                                                                              WA 14119616.5
      Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 31 of 32




                       reasonable to be determined at trial, caused by the violation of the Named
                       Plaintiffs’ Constitutional rights;

               f.      Awarding Named Plaintiffs punitive damages against Troopers McMillan
                       and Schulte, to the extent their liability is based on reprehensible actions
                       and/or inaction undertaken in their individual capacities in violation of the
                       Named Plaintiffs’ Constitutional rights, in amounts that are fair, just and
                       reasonably designed to punish and deter said reprehensible conduct, to be
                       determined at trial;

               g.      Awarding reasonable attorneys’ fees to the Plaintiffs, pursuant to 42 U.S.C.
                       § 1988;

               h.      Awarding costs of litigation to the Plaintiffs, pursuant to 42 U.S .C. §§ 1920
                       and 1988; and,

               i.      Awarding such other and further relief as this Court may deem appropriate
                       and equitable, including injunctive and declaratory relief as may be required
                       in the interests of justice.

                                    JURY TRIAL DEMAND

       142.    Named Plaintiffs demand a jury trial on all of the claims for which they have a right

to trial by jury. Named Plaintiffs designate Kansas City, Kansas, as the place of trial.

       Dated this 30th day of January, 2020.

                                                  Respectfully submitted by,

                                                  AMERICAN CIVIL LIBERTIES UNION
                                                  FOUNDATION OF KANSAS

                                                  s/ Lauren Bonds
                                                  Lauren Bonds             KS # 27807
                                                  Zal Kotval Shroff        KS # 28013
                                                 6701 W. 64th St., Suite 210
                                                 Overland Park, KS 66202
                                                 Phone: (913) 490-4110
                                                 Fax: (913) 490-4119
                                                 lbonds@aclukansas.org
                                                 zshroff@aclukansas.org

                                                  and




                                                 31
                                                                                           WA 14119616.5
Case 6:19-cv-01343-KHV-GEB Document 7 Filed 01/30/20 Page 32 of 32




                                 SPENCER FANE LLP

                                 s/ Leslie A. Greathouse
                                 Leslie A. Greathouse      KS # 18656
                                 Patrick McInerney         KS # 22561
                                 Madison Perry             KS # 27144
                                 1000 Walnut Street, Suite 1400
                                 Kansas City, MO 64106
                                 Phone: (816) 474-8100
                                 Fax: (816) 474-3216
                                 lgreathouse@spencerfane.com
                                 pmcinerney@spencerfane.com
                                 mperry@spencerfane.com

                                 Attorneys for Plaintiffs




                                32
                                                                    WA 14119616.5
